IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Debra Gieniec,                          :
                       Petitioner       :
                                        :
           v.                           :      No. 195 C.D. 2015
                                        :
Workers' Compensation Appeal            :
Board (Palmerton Hospital and           :
HM Casualty Insurance Co.),             :
                        Respondents     :



                                    ORDER

           AND NOW, this 22nd day of December, 2015, it is ordered that the
above-captioned opinion filed on November 3, 2015, shall be designated
OPINION, rather than MEMORANDUM OPINION, and it shall be reported.




                             ROBERT SIMPSON, Judge